United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.A., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
North Hollywood, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-508
Issued: October 5, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 28, 2011 appellant filed a timely appeal from a December 23, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are:
(1) whether OWCP properly rescinded acceptance of certain
compensable work factors, and (2) whether OWCP met its burden of proof to terminate
compensation for wage-loss and medical benefits effective April 20, 2010.
FACTUAL HISTORY
The case was before the Board on a prior appeal. In a decision dated June 25, 2007, the
Board reversed OWCP’s decisions dated April 21 and November 17, 2006 that terminated
1

5 U.S.C. § 8101 et seq.

appellant’s compensation.2 The Board noted that OWCP had prepared a statement of accepted
facts dated June 12, 1990, which accepted that “management was unresponsive in resolving
problems in a civilized manner. The claimant experienced racial discrimination as the clerical
[sic] harassed the claimant without intervention on the part of claimant’s supervisor.” It was also
accepted that appellant was singled out for counseling, excluded from unit meetings and training
assignments, given assignments not similar to other claim representatives, reprimanded in a loud
voice on May 28, 1987 and worked with a supervisor who had little knowledge of relevant
regulations arid offered little technical assistance.
The Board noted a June 20, 2005 statement of accepted facts, provided to the second
opinion psychiatrist Dr. Robert Hepps, found unsubstantiated the allegations of racial
discrimination and being singled out for counseling, without further explanation. The Board
found the June 20, 2005 statement of accepted facts did not provide an adequate background for
development of the evidence. In addition, the Board indicated that, if OWCP was rescinding
acceptance of certain compensable factors, it should issue an appropriate decision with specific
findings.
In a memorandum dated January 28, 2009, OWCP indicated that factors of employment
that had been considered compensable would be rescinded in an appropriate decision. It noted
that the 2005 statement of accepted facts would be used for a second opinion evaluation.
Appellant was referred to Dr. Alberto Lopez, a psychiatrist. In a report dated April 20, 2009,
Dr. Lopez reviewed a history of injury and results on examination. He diagnosed depressive
disorder. Dr. Lopez stated in pertinent part, “The condition related to employment, in my
opinion, no longer exists. The condition was more than 20 years ago. In the meantime there
have been many more serious problems, specifically the patient’s many medical problems, the
death of her brother in 1991, and the more recent diagnosis of bone marrow cancer. There is not
any continuing relationship between the factors of employment and any degree of current
depression which, in any event, is quite minor.” Dr. Lopez stated that appellant was not
precluded from returning to work from a psychiatric point of view, and any disability was due to
her physical problems and age, rather than the employment-related condition.
In a notice of proposed termination dated March 11, 2010, OWCP reviewed the June 12,
1990 statement of accepted facts. It found that each of the factors discussed in the 1990
statement of accepted facts were not substantiated as a compensable work factor. With respect to
an allegation of race discrimination, it found no evidence of record to substantiate the allegation.
It did find that the factors described in the 2005 statement of accepted facts were compensable:
(1) a clerk would not do tasks assigned by appellant and therefore appellant had difficulty
completing her own tasks, (2) the clerk shook her finger in appellant’s face, and (3) appellant’s
supervisor took no action with respect to the problems appellant encountered with the clerk. As
to the medical evidence, OWCP found the weight of the evidence was represented by Dr. Lopez.
In a handwritten statement dated April 6, 2010, appellant contended that she still suffered
from symptoms as a result of the treatment she received at work. She advised that she had no
emotional problems prior to encountering a hostile work environment.
2

Docket No. 07-429 (issued June 25, 2007).

2

By letter dated April 8, 2010, appellant’s representative stated that there were other
compensable work factors. He listed nine factors which he argued were compensable. The
allegations not previously addressed included being singled out for an assignment that combined
into one unit work that had previously been performed by two to four other employees, being
given a detail in Watts where she trained employees and helped that office improve its statistical
standing, and a supervisor allowing other employees to use appellant’s personal identification
number on input documents, and then charging her with their errors.
By decision dated April 20, 2010, OWCP finalized the termination and rescission of
compensable work factors. It reviewed each of the allegations raised in the April 8, 2010 letter
and found there were no additional compensable work factors.
Appellant requested a hearing before an OWCP hearing representative, which was held
on October 7, 2010. On November 9, 2010 appellant submitted medical evidence. In a report
dated October 8, 2010, a Dr. Robert Fusco indicated that appellant was upset over the
termination of her compensation benefits. He diagnosed major depression, recurrent.
By decision dated December 23, 2010, an OWCP hearing representative affirmed the
April 20, 2010 decision. The hearing representative found the weight of the evidence was
represented by Dr. Lopez.
LEGAL PRECEDENT -- ISSUE 1
The Board has upheld OWCP’s authority to reopen a claim at any time on its own motion
under 5 U.S.C. § 8128 and, where supported by the evidence, set aside or modify a prior decision
and issue a new decision.3 The Board has noted, however, that the power to annul an award is
not an arbitrary one and that an award for compensation can only be set aside in the manner
provided by the compensation statute.4 OWCP has the burden of proof to adjust or modify
entitlement to compensation.5 In establishing that its prior acceptance was erroneous, OWCP is
required to provide a clear explanation of its rationale for rescission.6
With respect to a claim based on harassment or discrimination, a claimant must establish
a factual basis for the claim by supporting the allegations with probative and reliable evidence.7
An employee’s allegation that he or she was harassed or discriminated against is not
determinative of whether or not discrimination occurred.8 It is well established that
administrative or personnel matters, although generally related to employment, are primarily

3

Eli Jacobs, 32 ECAB 1147 (1981).

4

Doris J. Wright, 49 ECAB 230 (1997); Shelby J. Rycroft, 44 ECAB 795 (1993).

5

See V.C., 59 ECAB 137 (2007).

6

Belinda R. Darville, 54 ECAB 656 (2003).

7

Gregory N. Waite, 46 ECAB 662 (1995); Barbara J. Nicholson, 45 ECAB 803 (1994).

8

Helen P. Allen, 47 ECAB 141 (1995).

3

administrative functions of the employer rather than duties of the employee.9 The Board has also
found, however, that an administrative or personnel matter may be a factor of employment where
the evidence discloses error or abuse by the employing establishment.10 In determining whether
the employing establishment erred or acted abusively, the Board has examined whether the
employing establishment acted reasonably.11
ANALYSIS -- ISSUE 1
In this case, OWCP did not rescind acceptance of the claim itself, but rescinded
acceptance of certain work factors that it had previously indicated were compensable work
factors. It is important to clarify which incidents are compensable work factors under FECA, as
medical evidence must be based on a proper understanding of the work factors that may be
considered as contributing to an employment-related condition.
The March 11, 2010 notice and April 20, 2010 decision do provide a clear explanation as
to why allegations that were found to be compensable in the 1990 statement of accepted facts are
not supported by the evidence of record. In the March 11, 2010 notice of proposed termination,
OWCP reviewed 12 specific allegations that had been included in the 1990 statement of accepted
facts, including a claim of racial discrimination, being singled out for counseling, criticisms of
management, administrative matters such as performance appraisals, disciplinary actions and
exclusion from training assignments. As OWCP explained, none of these allegations are
supported by probative evidence of record. Appellant had filed a complaint of discrimination
based on race before the Equal Employment Opportunity Commission, but the only evidence of
record found the allegations were not substantiated by the record. There was no probative
evidence establishing error or abuse regarding any reprimands, performance appraisals or other
administrative matters alleged. The Board finds no probative evidence to substantiate a
compensable work factor with respect to the allegations discussed in the 1990 statement of
accepted facts.
OWCP properly rescinded acceptance of these factors and explained its
findings.
OWCP did find that there were three compensable work factors, as noted in the 2005
statement of accepted facts. Appellant has not established any additional compensable work
factors. The Board notes appellant raised additional allegations in an April 8, 2010 letter. There
is an allegation of overwork, but this must be supported by the evidence of record.12 Appellant
did not submit any probative evidence establishing the allegation as compensable. There are
additional allegations that are not accompanied by a detailed statement or evidence. For
example, appellant alleged she was given a detail where she trained employees in 1984 and
1985, and the employing establishment improved its statistical standing. It is not clear whether
appellant was alleging administrative error or how this contributed to an emotional condition,
and no evidence was submitted substantiating a compensable work factor. She alleged error
9

Anne L. Livermore, 46 ECAB 425 (1995); Richard J. Dube, 42 ECAB 916 (1991).

10

See Michael Thomas Plante, 44 ECAB 510 (1993); Kathleen D. Walker, 42 ECAB 603 (1991).

11

Anna C. Leanza, 48 ECAB 115 (1996).

12

Bobbie D. Daly, 53 ECAB 691 (2002).

4

regarding use of PIN numbers, but did not provide a detailed discussion of this incident or
evidence substantiating the allegation of error. The evidence of record did not establish any
additional compensable work factors.
LEGAL PRECEDENT -- ISSUE 2
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation. After it has been determined that an employee has disability causally related to
his employment, OWCP may not terminate compensation without establishing that the disability
had ceased or that it was no longer related to the employment.13
ANALYSIS -- ISSUE 2
OWCP terminated compensation based on the report from the second opinion
psychiatrist, Dr. Lopez. In his April 28, 2009 report, Dr. Lopez provided a history and reviewed
the evidence of record. An important issue is whether he had an accurate background on which
to base his opinion. As the Board noted in its prior decision, the 2005 statement of accepted
facts was inadequate at that time, since OWCP had not explained the inconsistency between the
2005 and 1990 accepted facts in the case. The subsequent development of the case, as discussed
above, indicated that the only accepted substantiated compensable work factors were the factors
outlined in the 2005 statement of accepted facts: (1) a clerk would not do tasks assigned by
appellant and therefore appellant had difficulty completing her own tasks, (2) the clerk shook her
finger in appellant’s face, and (3) appellant’s supervisor took no action with respect to the
problems appellant encountered with the clerk. The compensable factors were provided to
Dr. Lopez and established a factual background regarding work factors. Dr. Lopez provided a
rationalized medical opinion that appellant’s employment-related condition had ceased. He
noted the time elapsed from the exposure to the employment factors and the subsequent
nonemployment-related physical conditions and psychological factors. Dr. Lopez provided a
rationalized medical opinion based on a complete background.
The record does not contain a probative medical opinion establishing a continuing
employment-related condition. The Board finds the weight of the evidence is represented by
Dr. Lopez.
On appeal appellant argues that the rescission and termination of benefits was wrongful
as OWCP waited 23 years and then reviewed the file in a manner that failed to provide him due
process. It is well established that OWCP may review a case on its own motion,14 and in this
case did provide appellant notice of termination and an opportunity to respond. Appellant stated
that she was of advanced age and should not be brushed aside because OWCP lost or destroyed
part of the record. There was no indication that any relevant evidence had been lost or
destroyed. The record did not contain probative evidence with respect to the establishment of
compensable work factors alleged by appellant. Appellant again stated that the factors listed in

13

Elaine Sneed, 56 ECAB 373 (2005); Patricia A. Keller, 45 ECAB 278 (1993); 20 C.F.R. § 10.503.

14

5 U.S.C. § 8128(a).

5

the April 8, 2010 letter were compensable work factors, but as the Board noted above, no
probative evidence was provided substantiating additional compensable work factors.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds OWCP properly rescinded acceptance of certain compensable work
factors. The Board further finds OWCP met its burden of proof to terminate compensation as of
April 20, 2010.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 23, 2010 is affirmed.
Issued: October 5, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

